HEI Exhibit 10.7

AMERICAN SAVINGS BANK

SELECT DEFERRED COMPENSATION PLAN

Restatement Effective January 1, 2009



--------------------------------------------------------------------------------

AMERICAN SAVINGS BANK

SELECT DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

Article 1. Introduction    1.1    Restatement of Plan    1 1.2    Continuing
Effectiveness of 2004 Restatement    1 1.3    Relationship between this
Restatement and 2004 Restatement    1 1.4    Purpose of Plan    1 Article 2.
Definitions    2.1    Definitions    2 (a)    Account Balance    2 (b)   
Affiliate    2 (c)    Asset Purchase Termination    2 (d)    Bank    2 (e)   
Beneficiary    2 (f)    Beneficiary Designation Form    2 (g)    Benefit
Distribution Date    2 (h)    Board of Directors    2 (i)    Bonus    2 (j)   
Change in Control    3 (k)    Claimant    4 (l)    Code    4 (m)    Commissions
   4 (n)    Committee    4 (o)    Contributions    4 (p)    Death Benefit    4
(q)    Deferral Agreement    4 (r)    Deferral Contribution Account    5 (s)   
Deferral Contributions    5 (t)    Deferral Election    5 (u)    Disability    5
(v)    Disability Benefit    5 (w)    Early Retirement    6 (x)    Elective
Contributions    6 (y)    Employer    6 (z)    Enrollment Forms    6 (aa)   
ERISA    6 (bb)    Highly Compensated Employee    6 (cc)    Hypothetical
Investment    7 (dd)    Interim Distribution    7 (ee)    Interim Distribution
Date    7

 

i



--------------------------------------------------------------------------------

(ff)    Invest Adjustment(s)    7 (gg)    Investment Allocation and/or
Reallocation Election    8 (hh)    Management Employee    8 (ii)    Mid-Year
Deferral Election    8 (jj)    Normal Retirement Age    8 (kk)    Participant   
8 (ll)    Participation Agreement    9 (mm)    Performance Period    9 (nn)   
Plan    9 (oo)    Plan Year    9 (pp)    Regular Deferral Election    9 (qq)   
Retirement    9 (rr)    Retirement Benefit    9 (ss)    Salary    10 (tt)   
Select Group    10 (uu)    Separation from Service    11 (vv)    Specified
Employee    11 (ww)    Termination of Employment Benefit    13 (xx)   
Termination of Employment    13 (yy)    Trust    13 (zz)    Unforeseeable
Emergency    13 Article 3. Eligibility, Participation and Deferral Elections   
3.1    Eligibility    15 (a)    General    15 (b)    Effective Date of
Eligibility for Newly Eligible Employees    15 (c)    Newly Eligible Employees
   15 (d)    Breaks in Eligibility    15 (e)    Continuing Eligibility    15 3.2
   Participation    15 3.3    Deferral Elections    16 (a)    General    16 (b)
   Elements of Deferral Elections    16 (c)    How Made    16 (d)    Types of
Deferral Elections, When Made and When Effective    16 (e)    Types of
Compensation to which Deferral Elections are Applicable and How Applied    17
Article 4. Contributions, Investment Adjustments and Taxes    4.1    Deferral
Contributions    20 (a)    General    20 (b)    Determination of Deferral
Contributions    20 (c)    Minimum and Maximum Deferrals    20 4.2    Selection
of Hypothetical Investments    20 4.3    Adjustment of Participant Accounts   
20 4.4    Taxes    21 (a)    Annual Withholding from Compensation    21

 

ii



--------------------------------------------------------------------------------

(b)    Payment of Taxes from Deferral Contribution Account    21 (c)   
Withholding from Benefit Distributions    21 (d)    Payment upon Income
Inclusion under Section 409A    22 4.5    Vesting    22 Article 5. Cancellation
of Deferral Elections    5.1    General    23 5.2    Unforeseeable Emergencies
and Hardship Distributions    23 5.3    Disability    23 Article 6.
Distributions    6.1    Interim Distributions    24 (a)    Time and Form of
Payment    24 (b)    Earlier Occurrence of Benefit Distribution Date    24 6.2
   Distributions due to Unforeseeable Emergencies    24 (a)    General    24 (b)
   Amount of Distribution    24 (c)    Time and Form of Payment    25 6.3   
Benefit Distribution Date    25 6.4    Distributions on Termination of
Employment    25 (a)    Time and Form of Payment    25 (b)    Death Prior to
Payment of Termination Benefit    25 6.5    Distributions on Retirement    25
(a)    Time and Form of Payment of Retirement Benefit    25 (b)    Death Prior
to Completion of Retirement Benefit    26 6.6    Distributions on Death; Time
and Form of Payment    26 6.7    Distributions on Disability    26 (a)    Time
and Form of Payment    26 (b)    Eligibility for Retirement    26 6.8    Payment
by March 15th Deemed Timely    26 6.9    Distributions to Specified Employees on
Retirement or Termination of Employment    27 Article 7. Beneficiary Designation
   7.1    Beneficiary    28 7.2    Beneficiary Designation; Change    28 7.3   
Acknowledgment    28 7.4    No Beneficiary Designation    28 7.5    Discharge of
Obligations    28 Article 8. Termination, Amendment or Modification    8.1   
Termination    29 8.2    Amendment    30 8.3    Effect of Payment    31 Article
9. Administration    9.1    Committee    32

 

iii



--------------------------------------------------------------------------------

9.2    Agents    32 9.3    Binding Effect of Decisions    32 9.4    Indemnity of
Committee    32 9.5    Employer Information    32 Article 10. Claims Procedures
   10.1    Presentation of Claim    33 10.2    Decision on Claim    33 10.3   
Notification of Decision    33 10.4    Review of a Denied Claim    33 10.5   
Decision on Review    34 10.6    Preservation of Other Remedies    34 10.7   
Administrative Exhaustion    34 Article 11. Trust    11.1    Establishment of
the Trust    35 11.2    Relationship of the Plan and the Trust    35 11.3   
Distributions from the Trust    35 11.4    No Offshore Trust    35 Article 12.
Miscellaneous    12.1    Status of the Plan    36 12.2    Unsecured General
Creditor    36 12.3    Employer’s Liability    36 12.4    Nonassignability    36
12.5    Not a Contract of Employment    36 12.6    Furnishing Information    36
12.7    Terms    37 12.8    Captions    37 12.9    Governing Law    37 12.10   
Notice    37 12.11    Successors    37 12.12    Validity    37 12.13   
Incompetent    37 12.14    Insurance    38

Exhibit A

 

iv



--------------------------------------------------------------------------------

AMERICAN SAVINGS BANK

SELECT DEFERRED COMPENSATION PLAN

(Restatement Effective January 1, 2009)

ARTICLE 1. INTRODUCTION

1.1 Restatement of Plan. AMERICAN SAVINGS BANK, F.S.B. (the “Bank”), hereby
restates the American Savings Bank Select Deferred Compensation Plan (the
“Plan”). Except as otherwise noted, this restatement (“Restatement”) is
effective as of the Plan Year commencing January 1, 2009 for all amounts
deferred after December 31, 2004. This Restatement is intended to comply with
the provisions of Section 409A of the Internal Revenue Code (“Code”) and the
regulations promulgated thereunder. For the period between December 31, 2004 and
January 1, 2009, this Plan has been operated in good faith compliance with
Section 409A and such regulations.

1.2 Continuing Effectiveness of 2004 Restatement. The Plan was originally
effective May 1, 2000 and restated on September 22, 2004 (the “2004
Restatement”). The 2004 Restatement, as set forth in Exhibit A to this Plan,
shall be maintained as a separate and distinct portion of the Plan and shall
remain effective for all amounts deferred prior to January 1, 2005, together
with net earnings thereon. Such amounts shall include Bonus that was payable in
2005 with respect to services performed in 2004 and that was credited to
Participants’ Deferral Contribution Accounts in 2005 pursuant to deferral
elections validly made in 2004 under the 2004 Restatement.

1.3 Relationship between this Restatement and 2004 Restatement. The intention of
maintaining the 2004 Restatement as a separate portion of the Plan is to
“grandfather” deferrals made prior to January 1, 2005 as permitted by
Section 409A of the Code and the Treasury Regulations promulgated thereunder.
Accordingly, deferrals subject to the provisions of this Restatement and
deferrals subject to the provisions of the 2004 Restatement shall be accounted
for separately and shall be treated as benefits arising under separate portions
of the Plan. In furtherance of such treatment, the term, “Plan,” shall
hereinafter be reserved to refer only to the portion of the Plan as it exists
under this Restatement, and the term, “2004 Plan,” shall refer only to the
portion of the Plan as it continues to exist under the 2004 Restatement. In no
event shall an amendment to the Plan materially enhance benefits or rights
existing as of October 3, 2004 under the 2004 Restatement or add a new material
benefit or right affecting amounts earned and vested before January 1, 2005,
except as may be permitted under Section 1.409A-6(a)(4) of the Treasury
Regulations or its successor.

1.4 Purpose of Plan. The purpose of the Plan is to provide Participants an
opportunity to defer compensation that would otherwise be currently payable to
them. The Plan is intended to be an unfunded plan for a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 

1



--------------------------------------------------------------------------------

ARTICLE 2. DEFINITIONS

2.1 For purposes of this Plan, the following phrases or terms shall have the
meanings indicated:

 

  (a) “Account Balance” shall mean, as of any given date called for under the
Plan, the balance of the Participant’s Deferral Contribution Account as such
account has been adjusted to reflect all applicable Investment Adjustments and
all prior withdrawals and distributions in accordance with Article 4 of the
Plan.

 

  (b) “Affiliate” shall mean any corporation or other entity or business that is
required to be treated as a single employer with the Bank under Section 414 of
the Code.

 

  (c) “Asset Purchase Termination” shall mean a Termination of Employment with
the Employer owing to a transfer of employment incident to the sale or other
transfer of substantial assets by the Employer, such as a plant or division or
substantially all the assets of a trade or business, to an unrelated buyer in a
bona fide, arm’s length transaction, provided that all employees whose
employment is transferred from the Employer to the unrelated buyer are
consistently treated for purposes of any applicable nonqualified deferred
compensation plan and the treatment of such transfer of employment as a
Termination of Employment is specified in writing by the parties to the asset
purchase transaction no later than the closing date of that transaction.

 

  (d) “Bank” shall mean American Savings Bank, F.S.B., and any successor.

 

  (e) “Beneficiary” shall mean one or more persons, trusts, estates or other
entities designated by the Participant in accordance with Article 7 to receive
the Participant’s undistributed Account Balance in the event of the
Participant’s death.

 

  (f) “Beneficiary Designation Form” shall mean the document which shall be used
by the Participant to designate the Participant’s Beneficiary for the Plan.

 

  (g) “Benefit Distribution Date” shall mean the date on which distribution of
the Participant’s Account Balance is triggered due to Termination of Employment,
Retirement, death, or Disability.

 

  (h) “Board of Directors” shall mean the board of directors of the Bank.

 

  (i)

“Bonus” shall mean performance based compensation payable under any plan or
arrangement sponsored by the Employer or an Affiliate that is eligible for
deferral under this Plan. “Performance based compensation” is any compensation,
the amount of which or the entitlement to which, is contingent on the
satisfaction of organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months. Performance based
compensation is

 

2



--------------------------------------------------------------------------------

 

“eligible for deferral under this Plan” if the relevant organizational or
individual performance criteria are pre-established, and the compensation has
been so designated by the Committee. Organizational or individual performance
criteria are considered pre-established if established in writing by not later
than ninety (90) days after the commencement of the period of service to which
the criteria relate, provided that the outcome of the application of the
criteria is substantially uncertain at the time that the criteria are
established. Bonus does not include any amount or portion of any amount that
will be paid either regardless of performance, or based upon a level of
performance that is substantially certain to be met at the time the criteria are
established. Bonus shall not include Salary, Commissions, stock-related awards
and other non-monetary incentives, and such other incentive items as may be
excluded from the definition of “Bonus” by the Committee in its sole discretion.
As of the date of this Restatement, and subject to the decisions of the
Committee from time-time-time, Bonus includes, but is not limited to,
compensation payable under the Executive Incentive Compensation Plan (“EICP”)
and the Performance Bonus Plan (“PBP”), provided that such compensation
otherwise meets the requirements of this definition, and further provided that
Special Recognition Awards or awards paid on multi-year performance periods
under the PBP are excluded. Without limiting the programs and types of other
performance based compensation excluded from Bonus, “Bonus” excludes
compensation payable under the Hawaiian Electric Industries, Inc. Long Term
Incentive Plan.

 

  (j) “Change in Control” shall mean the earliest to occur of the following
dates:

 

  (1) a change in ownership, defined as the acquisition by any one person (or
more than one person acting as a group) of stock of the Bank that, together with
stock held by such person or group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Bank;

 

  (2) a change in effective control, defined as the acquisition during any
12-month period by any one person (or more than one person acting as a group) of
stock of the Bank comprising thirty percent (30%) or more of the total voting
power of the stock of the Bank, or the replacement, during any 12-month period,
of a majority of the members of the Board of Directors with directors whose
appointment or election is not endorsed by the majority of the members of the
Board of Directors before the date of such appointment or election; and

 

  (3)

a change in ownership of a substantial portion of the Bank’s assets, defined as
the acquisition by any one person (or more than one person acting as a group)
during the 12 month period ending on the date of the most recent acquisition by
such person or persons, of assets of the Bank that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all of the assets of the Bank

 

3



--------------------------------------------------------------------------------

 

immediately before such acquisition or acquisitions (determined without regard
to any liabilities associated with such assets).

Whether a Change in Control has occurred for purposes of this Plan shall be
determined in accordance with the provisions of Section 409A-3(i)(5) of the
Treasury Regulations or its successor. A Change in Control with respect to the
Bank shall be deemed to occur if the majority shareholder of the Bank
experiences a Change in Control as defined in (1), (2) or (3), above.

 

  (k) “Claimant” shall mean the person or persons described in Section 10.1 who
apply for benefits or amounts that may be payable under the Plan.

 

  (l) “Code” shall mean the Internal Revenue Code of 1986, as amended.
References to the Code shall include references to any successor section or
provision of the Code.

 

  (m) “Commissions” shall mean compensation or portions of compensation earned
by an employee that is based upon the direct sale of a product or a service to a
customer unrelated to either the Employer or the employee, that consists of
either (i) a portion of the purchase price for the product or service or (ii) an
amount, substantially all of which is calculated by reference to the volume of
sales, and for which payment is contingent upon the employee’s (or Employer’s or
other unrelated third party’s) receiving payment from the customer for the
product or service. For purposes of this Plan, an employee earning Commissions
is treated as providing the services to which such Commissions relate in the
year in which the customer remits payment for such product or service.

 

  (n) “Committee” shall mean the Hawaiian Electric Industries, Inc. Total
Compensation Administrative Committee, as organized and operated pursuant to
charter adopted on September 18, 2007, as the same may be amended from time to
time.

 

  (o) “Contributions” shall refer, collectively, to any and all Deferral
Contributions.

 

  (p) “Death Benefit” shall mean the benefit set forth in Section 6.6.

 

  (q)

“Deferral Agreement” shall mean a form prescribed by the Committee pursuant to
which a Participant may elect to defer, with respect to a Performance Period,
receipt of a certain percentage of Salary, Bonus or Commissions to be earned in
the Performance Period and to contribute such percentage of such items of
compensation to the Plan as Deferral Contributions. At the same time as the
Deferral Agreement is made, and as part of making such agreement, the
Participant shall specify the form in which such Deferral Contributions shall be
distributed in the event of Retirement. The Participant shall also have the
option in the Deferral Agreement of specifying that a percentage of such
Deferral Contributions shall be distributed in a lump sum upon an Interim
Distribution

 

4



--------------------------------------------------------------------------------

 

Date selected by the Participant, rather than upon the Benefit Distribution
Date. A Deferral Agreement shall be made and become irrevocable in accordance
with Section 3.3 and is effective only if timely made. As of the date of this
Restatement, the Plan recognizes Salary Deferral Agreements, Commissions
Deferral Agreements and Bonus Deferral Agreements.

 

  (r) “Deferral Contribution Account” shall mean an account to record a
Participant’s aggregate Deferral Contributions, as adjusted for Investment
Adjustments and any distributions. The Deferral Contribution Account shall be
utilized solely as a device for the measurement of amounts to be paid to the
Participant under the Plan. The Deferral Contribution Account shall not
constitute or be treated as an escrow, trust fund, or any other type of funded
account for purposes of the Code or ERISA, and contingent amounts credited
thereto shall not be considered “plan assets” for ERISA purposes. The Deferral
Contribution Account merely provides a record of the bookkeeping entries
relating to the contingent benefits that the Employer promises to pay to a
Participant and shall thus constitute merely an unsecured promise to pay such
amounts in the future

 

  (s) “Deferral Contributions” shall mean the amounts of Salary, Commissions and
Bonus deferred by a Participant with respect to a Plan Year and “credited” to
the Participant’s Deferral Contribution Account, and shall include Investment
Adjustments thereon. Deferral Contributions shall be deemed to be made to the
Plan by the Participant on the dates on which the Participant would have
received such compensation had it not been deferred pursuant to the Plan and
shall be allocated to Hypothetical Investments pursuant to the Participant’s
then effective Investment Allocation and/or Reallocation Election as soon as
administratively feasible.

 

  (t) “Deferral Election” shall mean a Participant’s act of timely completing
and filing a Deferral Agreement with the Committee. Except as otherwise provided
in Article 5, a Deferral Election with respect to a Performance Period is
irrevocable, and, except in the case of Special Bonus Deferral Elections, a
Deferral Election must be made before the first day of the Performance Period.

 

  (u) “Disability” shall mean that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. The Participant shall
be deemed to have a Disability if the Participant is determined to be totally
disabled by the Social Security Administration or if the Participant is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Employer.

 

  (v) “Disability Benefit” shall mean the benefit set forth in Section 6.7.

 

5



--------------------------------------------------------------------------------

  (w) “Early Retirement” shall mean retirement on the date on which a
Participant attains age 55 or on any date after such date and prior to the
Participant’s attainment of Normal Retirement Age.

 

  (x) “Elective Contributions” shall mean reductions of a Participant’s Salary,
Commissions or Bonus for amounts voluntarily deferred by the Participant
pursuant to any qualified or nonqualified deferred compensation or welfare or
fringe benefit plan, including, without limitation, amounts deferred pursuant to
Code Sections 125, 132(f), 402(e)(3) and 402(h), provided, however, that all
such amounts would have been payable to the Participant in cash had there been
no such deferral. Elective Contributions shall be deemed to include any amounts
not available to a participant in cash under a 125 plan in lieu of group health
coverage because the Participant is unable to certify that he or she has other
health coverage, provided that the Employer does not request or collect
information regarding Participants’ other health coverage as part of the
enrollment process for group health coverage except to the extent required to
satisfy legal requirements imposed by the State of Hawaii pursuant to the
Prepaid Health Care Act.

 

  (y) “Employer” shall mean the Bank and any Affiliate that has been selected by
the Board of Directors to participate in the Plan and has adopted the Plan.

 

  (z) “Enrollment Forms” shall mean the Participation Agreement, the Deferral
Agreement(s), the Beneficiary Designation Form, the Investment Allocation and/or
Reallocation Election and any other forms or documents which may be required of
a Participant by the Committee, in its sole discretion, as a condition of
participating in the Plan.

 

  (aa) “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended. References herein to any section of ERISA shall include references
to any successor section or provision of ERISA.

 

  (bb)

“Highly Compensated Employee” with respect to a Plan Year (the “Eligibility
Year”) shall mean an employee whose W-2 compensation for the preceding Plan Year
is equal to at least 120% of the taxable wage base for that year and whose
compensation is not expected to decline below 120% of the taxable wage base in
the Eligibility Year. If the “preceding Plan Year” for purposes of the preceding
sentence has not yet been completed, then W-2 compensation for the preceding
Plan Year shall be projected, if necessary, on the basis of any reasonable
method. For example, in the case of elections required to be made by continuing
Participants prior to the first day of the Plan Year pursuant to
Section 3.3(d)(ii), “Highly Compensated Employees” shall mean employees who, as
of the date of Deferral Elections made pursuant to Section 3.3(d)(ii), either
have earned or are reasonably projected to earn W-2 compensation that is equal
to at least 120% of the taxable wage base for the year in which the elections
are made and whose compensation is not expected to decline below 120% of the
taxable wage base in

 

6



--------------------------------------------------------------------------------

 

the Eligibility Year. In the case of an employee who was or will have been
employed for less than twelve months in the Plan Year preceding the Eligibility
Year, the employee’s W-2 compensation shall be annualized by multiplying the
employee’s actual or projected compensation for such year times a fraction, the
denominator of which is the employee’s months of employment in the preceding
Plan Year (including fractional months) and the numerator of which is twelve. In
the case of an employee who was not employed by the Employer in the preceding
Plan Year, the employee’s projected W-2 compensation from the Employer for the
Eligibility Year and the taxable wage base for such year shall be employed for
purposes of the rule stated in the first sentence of this Section.
Notwithstanding anything to the contrary in this Section, eligibility to
participate in the Plan is not established merely by meeting the definition of
“Highly Compensated Employee” but is subject to all provisions of this Plan,
including selection for eligibility by the Bank, in its sole discretion,
pursuant to Section 3.1(a) of the Plan. The Committee may prescribe rules
different from those stated in this Section for the determination of “Highly
Compensated Employee,” provided, however, that, in the reasonable opinion of the
Committee, such rules satisfy the requirements of Sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA.

 

  (cc) “Hypothetical Investment” shall mean an investment fund or benchmark made
available to Participants by the Committee for the purpose of valuing Deferral
Contribution Accounts.

 

  (dd) “Interim Distribution” shall mean the benefit distributed on an Interim
Distribution Date.

 

  (ee) “Interim Distribution Date” shall mean a date selected by the Participant
on which a designated portion of Deferral Contributions attributable to a Plan
Year shall be distributed to the Participant in a lump sum payment, provided
that an Interim Distribution Date shall be the first day of a Plan Year and may
not occur sooner than the fifth anniversary of the first day of the Plan Year
with respect to the which the Deferral Election is made. An Interim Distribution
Date may be selected only at the time that the Participant makes a Deferral
Election with respect to a Plan Year and becomes irrevocable when the Deferral
Election becomes irrevocable.

 

  (ff)

“Investment Adjustment(s)” shall mean any appreciation credited to a
Participant’s Deferral Contribution Account as income or gains, or depreciation
deducted from such Account as losses, in accordance with such Participant’s
selection of Hypothetical Investments pursuant to the Participant’s currently
effective Investment Allocation and/or Reallocation Election. Investment
Adjustments shall be determined with respect to a period on the basis of the
total rate of return (including increases or decreases in fair market value)
that would apply if the Participant’s Deferral Contribution Account had actually
been invested in the Hypothetical Investments selected by the Participant. An
Investment Adjustment may be made in relation to a Hypothetical Investment

 

7



--------------------------------------------------------------------------------

 

only with respect to the period after the Hypothetical Investment was selected
by the Participant. Investment Adjustments shall be shall be made at least once
annually and shall be treated as being included in a Participant’s Deferral
Contributions and subject to the same Deferral Election as the Participant’s
Deferral Contributions.

 

  (gg) “Investment Allocation and/or Reallocation Election” shall mean a form
prescribed by the Committee pursuant to which a Participant shall allocate or
reallocate Deferral Contributions to Hypothetical Investments. An Investment
Allocation and/or Reallocation Election shall apply with respect to all new
Deferral Contributions made to the Plan after the effective date of the Election
but prior to the timely filing of a subsequent Election. A new Investment
Allocation and/or Reallocation Election may be filed by the Participant
electronically, telephonically, in a writing on paper or by such other means as
may be prescribed by the Committee, on a monthly or such other basis as the
Committee may determine. Provided that such filing is timely and otherwise
proper, it shall be given effect as soon as administratively feasible. An
Investment Allocation and/or Reallocation Election shall be deemed timely if
submitted to the Committee in accordance with the procedures and deadlines
established by the Committee.

 

  (hh) “Management Employee” with respect to a Plan Year shall mean an employee,
who, in the reasonable opinion of the Committee, possesses duties and
responsibilities at management level and above. An employee at the level of Vice
President and above shall be presumed to be a Management Employee for purposes
of this definition so long as the employee possesses duties and responsibilities
which, in substance, are consistent with his or her title. Notwithstanding
anything to the contrary in this Section, eligibility to participate in the Plan
is not established merely by meeting the definition of “Management Employee” but
is subject to all provisions of this Plan, including selection for eligibility
by the Bank, in its sole discretion, pursuant to Section 3.1(a) of the Plan. The
Committee may prescribe rules different from those stated in this Section for
the determination of “Management Employee,” provided, however, that, in the
reasonable opinion of the Committee, such rules satisfy the requirements of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.

 

  (ii) “Mid-Year Deferral Election” shall mean a Deferral Election made on or
after the first day of the Plan Year.

 

  (jj) “Normal Retirement Age” shall mean age 65.

 

  (kk)

“Participant” shall mean any employee who is selected to participate in the Plan
in accordance with Section 3.1, who elects to participate in the Plan, and who
makes a timely Deferral Election. “Participant” shall include a current employee
who has a Deferral Contribution Account in the Plan but is not entitled to, or
has

 

8



--------------------------------------------------------------------------------

 

elected not to, make new deferrals to the Plan and a former employee entitled to
receive benefits under the Plan.

 

  (ll) “Participation Agreement” shall mean the separate written agreement
entered into by the Bank and the Participant, which shall indicate the
Participant’s intent to defer compensation subject to the terms of the Plan and
the Participation Agreement.

 

  (mm) “Performance Period” shall mean the Plan Year or portion thereof in which
rights to compensation earned by the Participant are subject to a Deferral
Election under this Plan. Such Plan Year is the Plan Year next following a
Regular Deferral Election, the Plan Year in which a Special Bonus Deferral
Election is made, or so much of the Plan Year as remains after the effective
date of a Mid-Year Deferral Election. The determination of the Performance
Period is subject to the following distinctions:

 

  (i) for Salary, the Performance Period is the Plan Year in which compensable
services are performed and in which payment for such services is made, provided,
however, that Salary earned in the final payroll period of a Plan Year but not
paid until the first payday of the next Plan Year, is deemed to be earned in the
next Plan Year;

 

  (ii) for Commissions, the Performance Period is deemed to be the Plan Year in
which the Commissions are paid;

 

  (iii) for Bonus, the Performance Period is the Plan Year in which compensable
services are performed, even though the Bonus is awarded and is payable in a
later year.

 

  (nn) “Plan” shall mean the American Savings Bank Select Deferred Compensation
Plan, as described herein, subject to amendment from time to time.

 

 

(oo)

“Plan Year” shall mean the period beginning on January 1st of each year and
ending December 31st.

 

  (pp) “Regular Deferral Election” shall mean any Deferral Election that is not
a Mid-Year Deferral Election or a Special Bonus Deferral Election. A Regular
Deferral Election occurs in an enrollment period designated by the Committee and
ending prior to the start of the Performance Period.

 

  (qq) “Retirement” shall mean, with respect to an employee, Separation from
Service on any Early Retirement date or on or after the attainment of Normal
Retirement Age for any reason other than death and shall not include an
authorized leave of absence. For purposes of benefit payments, an employee who
separates from service on account of Disability after attaining Normal
Retirement Age or fulfilling the requirements for Early Retirement shall be
deemed to have retired. To “retire” (uncapitalized) shall refer to the act of
making a Retirement.

 

  (rr) “Retirement Benefit” shall mean the benefit set forth in Section 6.5.

 

9



--------------------------------------------------------------------------------

  (ss) “Salary” shall mean the annual compensation payable to an employee by the
Bank for services rendered during a Plan Year and required to be set forth in
Box 1 of the employee’s W-2 for the Plan Year before reduction for any Elective
Contributions, provided, however, that Salary shall not include:

 

  (i) Bonus,

 

  (ii) Commissions,

 

  (iii) contributions to any employee benefit plan (other than Elective
Contributions),

 

  (iv) the value of stock options or other equity compensation,

 

  (v) amounts paid under the Hawaiian Electric Industries, Inc. Long-Term
Incentive Plan,

 

  (vi) amounts paid to or on behalf of the employee for fringe benefits such as
(but not limited to) group life and health insurance, automobile allowance, club
memberships and dues, or expense reimbursements, regardless of whether such
benefits are taxable to the employee,

 

  (vii) separation pay or benefits payable through a window program,

 

  (viii) parachute payments,

 

  (ix) distributions to or income required to be recognized by the employee
during a Plan Year under this Plan or any qualified or other nonqualified
deferred compensation plan of the Employer, including, without limitation,
distributions from this Plan made on an Interim Distribution Date, and

 

  (x) “imputed income,” including, but not limited to, employee income arising
from relief from indebtedness or employer payment of taxes or other obligations
of the employee.

 

  (tt)

“Select Group” for purposes of the phrase, “Select Group of Management or Highly
Compensated Employees,” means a group of employees, each of whom is a Management
Employee or Highly Compensated Employee, who have been designated as eligible to
participate in this Plan by the Committee pursuant to Section 3.1(a) hereof, and
whose total number does not exceed twelve per cent (12%) of the Bank’s total
workforce, considering all of such eligible employees and not only those who
elect to participate in this Plan. Upon good cause and to the extent permissible
under applicable law, including ERISA, the Committee may grant exceptions to the
foregoing limitation on the total number of employees who may be designated as
members of the Select Group, provided that the total number of employees so
designated shall in no event exceed fifteen percent (15%) of the Bank’s total
workforce or such other limit on participation as may be applicable under ERISA,
U.S. Department of Labor or Treasury Regulations, or judicial determination. The
Committee, in its sole discretion, shall adopt whatever rules it may deem
necessary, appropriate, or desirable to maintain the Select Group within the
applicable size limitation, including, but not limited to, giving preference for
eligibility to continuing Participants, Management Employees, or Highly
Compensated Employees, or ranking employees within subgroups or within the
Select Group by compensation, title, longevity, or any

 

10



--------------------------------------------------------------------------------

 

other variable deemed relevant by the Committee. For purposes of this section,
“Bank’s total workforce” shall be broadly construed, including all common law,
casual, contract, and leased employees. The Committee may prescribe rules
different from those stated in this Section for the determination of “Select
Group,” provided, however, that, in the reasonable opinion of the Committee,
such rules satisfy the requirements of Sections 201(2), 301(a)(3), and 401(a)(1)
of ERISA. Notwithstanding anything to the contrary in this Section, eligibility
to participate in the Plan is not established merely by being includable in a
Select Group but is subject to all provisions of this Plan, including selection
for eligibility by the Bank, in its sole discretion.

 

  (uu) “Separation from Service” shall mean a termination of the employment
relationship with the Employer on account of death, Disability, Retirement or
other Termination of Employment. The employment relationship is treated as
continuing and the employee will not be deemed to have separated from service
while the employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months or, if longer, so
long as the employee retains a right to reemployment with the Employer under an
applicable statute or by contract. For purposes of this rule, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the employee will return to perform services for the Employer.
If the period of leave exceeds six months and the employee does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.

 

  (vv) “Specified Employee” shall mean an employee who meets the requirements of
the Default Specified Employee Rule, unless the Bank and its Affiliates have
adopted a Controlled Group Specified Employee Rule. In the latter event,
“Specified Employee” shall mean an employee who meets the requirements of the
Controlled Group Specified Employee Rule.

 

  (i) Default Specified Employee Rule. An employee meets the requirements of the
Default Specified Employee Rule if, as of the date of the employee’s Separation
from Service, the employee is a key employee of Hawaiian Electric Industries,
Inc., or, if stock of Hawaiian Electric Industries, Inc. is not then publicly
traded, of the Bank or any Affiliate, if the stock of such person is then
publicly traded. An employee is a “key employee” for purposes of this definition
if the employee meets the requirements of Section 416(i)(1)(A)(i), (ii), or
(iii) of the Code (applied in accordance with the regulations thereunder and
disregarding Section 416(i)(5)) at any time during the 12-month period ending on
a specified employee identification date. An employee described by the preceding
sentence shall be treated as a Specified Employee for the entire 12-month period
beginning on the specified employee effective date.

 

11



--------------------------------------------------------------------------------

  (A) Definition of Compensation. For purposes of the Default Specified Employee
Rule the definition of compensation under Section 1.415(c)-2(a) of the Treasury
Regulations shall be used, applied as if the Employer were not using any safe
harbor provided in Section 1.415(c)-2(d), any of the special timing rules
provided in Section 1.415(c)-2(e), and any of the special rules provided in
Section 1.415(c)-2(g).

 

 

(B)

Specified Employee Identification Date. The specified employee identification
date is December 31st.

 

  (C) Specified Employee Effective Date. The specified employee effective date
is the first day of the fourth month following the specified employee
identification date.

 

  (D) Corporate Transactions.

 

  (I) Mergers and Acquisitions of Public Companies. If the Employer merges with
another company, stock of which is publicly traded, or acquires or is acquired
by such a company, the next specified employee identification date and next
specified employee effective date shall be those of the survivor or acquirer.
For the period preceding such dates, Specified Employees shall be the top 50
employees (including any 1% or 5% owners described in Section 416(i)(1)(ii) or
(iii) of the Code) of the combined Specified Employee lists of the merged and
surviving or acquired and acquiring companies, ranked in terms of compensation
or otherwise reasonably determined.

 

  (II) Mergers and Acquisitions Involving Non-Public Companies. In a merger or
acquisition involving the Employer and a company that is not publicly traded or,
if neither the Employer nor an Affiliate is then publicly traded, the Employer
and a publicly traded company, the next specified employee identification date
and next specified employee effective date shall be those that the publicly
traded company involved in the transaction would have been required to use
absent the transaction. For the period preceding such dates, “Specified
Employees” shall continue to be the Specified Employees of the company that was
publicly traded prior to the transaction.

 

  (III)

Spinoffs. If the Employer spins off a subsidiary or business operations that
become publicly traded and the Employer or any Affiliate remains publicly
traded, then the next

 

12



--------------------------------------------------------------------------------

 

specified employee identification date and next specified employee effective
date of each of the Employer and the spun off entity shall be those that would
have applied to the Employer absent the spinoff. For the period preceding such
dates, “Specified Employees” shall continue to be the employees who were the
pre-spinoff Specified Employees of the Employer.

 

  (IV) Definitions of Terms. For purposes of terms used in this Subsection (D),
the definitions under Section 1.409A-1(i) of the Treasury Regulations, or its
successor, shall apply.

 

  (E) Nonresident alien employees. For purposes of determining whether an
employee is a key employee, Section 1.415(c)-2(g)(5) applies. Therefore,
compensation for purposes of such determination shall include compensation
excludible from an employee’s gross income due to the location of the services
or the identity of the employer.

 

  (ii) Controlled Group Specified Employee Rule. Employers are permitted to make
certain elections under Sections 1.409A-1(i)(2)-(7) of the Treasury Regulations
with respect to the determination of Specified Employees. Such elections made by
the Employer or any Affiliate, including Hawaiian Electric Industries, Inc.,
with respect to the determination of Specified Employees shall be effective for
the determination of Specified Employees under this Plan, and the Default
Specified Employee Rule shall not apply, as of the date that all necessary
corporate actions have been taken by the Bank and all Affiliates of the Bank to
make such elections binding upon this Plan and all nonqualified deferred
compensation plans of the Bank and any Affiliate which include, as participants,
employees who would become Specified Employees owing to the application of such
elections. Otherwise, the Default Specified Employee Rule shall apply.

 

  (ww) “Termination of Employment Benefit” shall mean the benefit set forth in
Section 6.4.

 

  (xx) “Termination of Employment” shall mean a voluntary or involuntary
Separation from Service for any reason other than Retirement, Disability or
death. Terminations of Employment include Asset Purchase Terminations.

 

  (yy) “Trust” shall mean a grantor trust which meets the requirements of
Revenue Procedure 92-64, 1992-2 C.B. 422, or successor authority and is commonly
referred to as a “rabbi trust.”

 

  (zz)

“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the

 

13



--------------------------------------------------------------------------------

 

Participant’s spouse or beneficiary, or the Participant’s dependent (as defined
in Section 152 of the Code, without regard to Sections 152(b)(1), (b)(2) or
(d)(1)(B)); loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, the imminent foreclosure of
or eviction from the Participant’s primary residence may constitute an
unforeseeable emergency. In addition, the need to pay for medical expenses,
including non-refundable deductibles, as well as for the costs of prescription
drug medication, may constitute an unforeseeable emergency. Finally, the need to
pay for the funeral expenses of a spouse, a beneficiary, or a dependent (as
defined in Section 152, without regard to Section 152(b)(1), (b)(2), or
(d)(1)(B)) may also constitute an unforeseeable emergency. Except as otherwise
provided in this Section, the purchase of a home and the payment of college
tuition are not unforeseeable emergencies.

 

14



--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY, PARTICIPATION AND DEFERRAL ELECTIONS

3.1 Eligibility.

 

  (a) General. Employees who are determined by the Bank to be includable in a
Select Group of Management or Highly Compensated Employees of the Bank and are
specifically approved for participation by the Bank, in its sole discretion,
shall be eligible to make Deferral Elections under this Plan. Continued
eligibility to make Deferral Elections, year-by-year, shall be conditioned upon
a Participant’s continuing to meet the requirements of the Plan, including, but
not limited to, continuing to be includable in a Select Group of Management or
Highly Compensated Employees of the Bank.

 

  (b) Effective Date of Eligibility for Newly Eligible Employees. The effective
date of eligibility for a newly eligible employee shall be either the date on
which the employee is given notice of eligibility to participate by the
Committee or, in the discretion of the Committee, the date of commencement of
the enrollment period for Regular Deferral Elections for the Plan Year next
following the date on which the employee is given notice of eligibility to
participate.

 

  (c) Newly Eligible Employees. An employee who first becomes eligible to
participate in the Plan with respect to a Plan Year that either has already
commenced or will commence in 30 days or less shall be entitled to make a
Mid-Year Deferral Election. All other newly eligible employees shall participate
in the Plan through Regular Deferral Elections. For purposes of this rule, an
employee who, prior to the effective date of the employee’s eligibility to
participate in this Plan, is eligible to participate in a nonqualified deferred
compensation plan of the Employer or any Affiliate that is an elective account
plan shall not be deemed to be a newly eligible employee and shall not be
entitled to make a Mid-Year Deferral Election.

 

  (d) Breaks in Eligibility. If a Participant ceases to be eligible to
participate in the Plan (other than through accrual of earnings) and
subsequently becomes eligible to participate again, the employee shall be
treated as being a newly eligible employee if the employee had not been eligible
to participate in the Plan (other than through accrual of earnings) at any time
during the 24-month period ending on the effective date of the employee’s
eligibility to participate.

 

  (e) Continuing Eligibility. An employee is deemed to be eligible to
participate in the Plan with respect to any Performance Period for which the
employee is or was eligible to make a Deferral Election, regardless of whether
the employee makes such a Deferral Election.

3.2 Participation. To initiate participation in this Plan or to continue
participation with respect to a new Plan Year, a newly eligible employee or a
continuing Participant shall make a Deferral Election in accordance with the
requirements of this Plan.

 

15



--------------------------------------------------------------------------------

3.3 Deferral Elections.

 

 

(a)

General. A Deferral Election shall be made within the period established by the
Committee, provided that, except in the case of Special Bonus Deferral
Elections, a Deferral Election must be made, and shall become irrevocable, no
later than the end of the day before the first day of the Performance Period
with respect to which the Deferral Election is made. For example, Regular
Deferral Elections with respect to a new Plan Year must be made and become
irrevocable no later than December 31st of the preceding Plan Year.

 

  (b) Elements of Deferral Elections. A Participant shall set forth in a
Deferral Election elections as to:

 

  (i) the percentage to be deferred of the Salary, Commissions or Bonus to be
earned by the Participant in the Performance Period and to be contributed to the
Plan as Deferral Contributions; and

 

  (ii) the form of payment for the distribution of such Deferral Contributions
in the event of Retirement.

In addition, a Participant may select an Interim Distribution Date and, in that
event, shall specify the date of such Interim Distribution and the portion of
the Deferral Contributions to be distributed on such date.

 

  (c) How made. A Deferral Election shall be made by timely completing and
returning a Deferral Agreement to the Committee. Failure to complete and file
other Enrollment Forms shall not render the timely filing of a Deferral
Agreement ineffective.

 

  (d) Types of Deferral Elections, When Made and When Effective. The Plan
recognizes Mid-Year Deferral Elections, Regular Deferral Elections and Special
Bonus Deferral Elections. Deferral Elections shall be made and shall become
irrevocable within the time periods designated by the Committee, which shall be
no later than the dates specified below:

 

 

(i)

Mid-Year Deferral Elections. A Mid-Year Deferral Election must be made within 30
days of the date on which an employee becomes eligible to participate and shall
become irrevocable no later than the end of such 30th day. The employee shall
commence participation in the Plan and the Deferral Election shall become
effective on the first day of the month next following the date on which the
Deferral Election is made. Examples:

 

  (A) An employee becomes eligible to participate on June 16, 2008, and makes a
Deferral Election on June 20, 2008. The employee’s Deferral Election is
effective and the employee becomes an active Participant on July 1, 2008.

 

16



--------------------------------------------------------------------------------

  (B) Same facts, except that the employee makes a Deferral Election on July 1,
2008. The employee’s Deferral Election is effective and the employee becomes an
active Participant on August 1, 2008.

 

  (C) Same facts, except that the employee fails to make a Deferral Election
prior to July 17, 2008. The employee may not make a Deferral Election with
respect to the 2008 Plan Year, and any attempt by the employee to make such an
election is ineffective and invalid.

 

  (ii) Regular Deferral Elections. A Regular Deferral Election shall be made
within the time established by the Committee but, in any event, must be made
prior to the first day of the next Plan Year. A Regular Deferral Election shall
be effective as of the first day of the next Plan Year. Examples:

 

  (A) A Participant makes a Deferral Election within the time period established
by the Committee (which, in all events, shall end before the first day of the
next Plan Year). The Participant’s Deferral Election is effective on the first
day of the next Plan Year.

 

 

(B)

The Committee requires Deferral Elections to be made by December 31st with
respect to the next Plan Year. A Participant seeks to make a Deferral Election
on January 1st of the next Plan Year. The Deferral Election is invalid and
ineffective, and the Participant may not participate in the Plan for that Plan
Year.

 

  (iii) Special Bonus Deferral Elections. Notwithstanding anything in this Plan
to the contrary, the Committee shall have the discretion to authorize Special
Bonus Deferral Elections. For such purpose, the Committee shall establish a
Special Election Period for Bonus which shall end not later than the last day of
the sixth month after the start of the Plan Year to which the Special Election
Period relates, provided that Bonus is not ascertainable at any time during the
Special Election Period and provided, further, that Participants making such
Special Bonus Deferral Elections have performed services continuously from the
later of the beginning of the performance period or the date the performance
criteria are established through the date that the Special Bonus Deferral
Elections are made. An employee who makes a Mid-Year Deferral Election may not
make a Special Bonus Deferral Election.

 

  (e) Types of Compensation to which Deferral Elections are Applicable and How
Applied. A Participant may elect to defer a percentage of one or more of Salary,
Commissions and Bonus.

 

  (i) Salary Deferral Elections

 

17



--------------------------------------------------------------------------------

  (A) Regular Salary Deferral Election. A Regular Salary Deferral Election that
is timely made shall apply on a payroll basis to all Salary paid for services
performed in the Plan Year.

 

  (B) Mid-Year Salary Deferral Election. A Mid-Year Salary Deferral Election
that is timely made shall apply on a payroll basis to all Salary paid with
respect to services performed on and after the effective date of the Mid-Year
Salary Deferral Election through the end of the Plan Year.

 

  (ii) Commissions Deferral Elections

 

  (E) Regular Deferral Election. A Regular Commissions Deferral Election that is
timely made shall apply on a payroll basis to all Commissions paid in the Plan
Year.

 

  (F) Mid-Year Deferral Election. A Mid-Year Commissions Deferral Election that
is timely made shall apply on a payroll basis to all Commissions paid on and
after the effective date of the Mid-Year Commissions Deferral Election date
though the end of the Plan Year.

 

  (iii) Bonus Deferral Elections

 

  (A) Regular Bonus Deferral Election. A Regular Bonus Deferral Election that is
timely made shall apply to Bonus awarded for services performed in the Plan
Year, though such Bonus is not payable until after the Performance Period ends.

 

  (B) Mid-Year Bonus Deferral Election. A Mid-Year Bonus Deferral Election shall
apply to the portion of the Bonus allocable to services performed on and after
the effective date of the Mid-Year Bonus Deferral Election. Such portion of a
Participant’s Bonus shall be equal to a fraction, the numerator of which is the
days in the Performance Period on and after the effective date of the Mid-Year
Bonus Deferral Election and the denominator of which is the total number of days
of the Plan Year, as applicable to the Participant. Examples:

 

  (I)

An employee is hired on June 16, 2008, and begins to perform services and
becomes eligible to participate in the Plan on that date. The employee makes a
Mid-Year Bonus Deferral Election prior to July 1, 2008. The Mid-Year Bonus
Deferral Election is effective as of July 1, 2008 with respect to that portion
of the 2008 Bonus allocable to

 

18



--------------------------------------------------------------------------------

 

services performed on and after July 1, 2008. Such portion is determined by
multiplying the total Bonus payable to the Participant for 2008 by a fraction,
the numerator of which is the number of days remaining in the 2008 Performance
Period as of July 1, 2008 (184) and the denominator of which is the number of
days in the 2008 Plan Year, as applicable to the Participant (i.e., on and after
June 16, 2008, or 199).

 

  (II) Same facts except the individual makes a Mid-Year Bonus Deferral Election
on or after July 1, 2008, but within 30 days of June 16, 2008. The Mid-Year
Bonus Deferral Election is effective with respect to that portion of the 2008
Bonus allocable to services performed on and after August 1, 2008.

 

  (III) An employee performs services from January 1, 2008 onwards and becomes
eligible to participate in the Plan on June 16, 2008. The employee makes a
Mid-Year Bonus Deferral Election prior to July 1, 2008. The employee’s Mid-Year
Bonus Deferral Election is effective as of July 1, 2008 with respect to that
portion of the 2008 Bonus allocable to services performed on and after July 1,
2008. Such portion is determined by multiplying the total Bonus payable to the
Participant for 2008 by a fraction, the numerator of which is the number of days
remaining in the 2008 Performance Period as of July 1, 2008 (184) and the
denominator of which is the number of days in the 2008 Plan Year, as applicable
to the Participant (366).

 

  (C) Special Bonus Deferral Election. A Special Bonus Deferral Election shall
be effective as of the first day of a Participant’s participation in the Plan
with respect to the Plan Year and shall apply to the portion of the Bonus
awarded for services performed on and after such date. Example: A Participant
performs services continuously from the first day of the Plan Year and makes a
timely Special Bonus Deferral Election in June, 2008. All of the Participant’s
2008 Bonus is subject to the Special Bonus Deferral Election.

 

19



--------------------------------------------------------------------------------

ARTICLE 4. CONTRIBUTIONS, INVESTMENT ADJUSTMENTS AND TAXES

4.1 Deferral Contributions.

 

  (a) General. Pursuant to timely and otherwise valid Deferral Elections, a
Participant may elect to defer amounts of Salary, Commissions or Bonus that
would otherwise be payable to the Participant. Such Deferral Contributions shall
be credited to a Deferral Contribution Account established in the name of the
Participant.

 

  (b) Determination of Deferral Contributions. The amount of Deferral
Contributions shall be determined on the basis of the percentages of Salary,
Commissions or Bonus elected to be deferred by a Participant. Such amounts shall
be deemed deferred to the Plan after all Elective Deferrals and shall be
withheld from each payment of Salary, Commissions and Bonus.

 

  (c) Minimum and Maximum Deferrals. A Participant may elect to defer Salary,
Commissions and Bonus in whole numbers, in the following minimum and maximum
percentages:

 

Compensation Type

   Minimum
Percentage     Maximum
Percentage  

Salary

   1 %   100 %

Commissions

   1 %   100 %

Bonus

   1 %   100 %

4.2 Selection of Hypothetical Investments. The Committee shall make a range of
Hypothetical Investment options available for purposes of the Plan and may
revise such options, from-to-time, in its sole discretion. A Participant’s
Deferral Contributions with respect to a Plan Year shall be deemed invested in
accordance with the Hypothetical Investments selected by the Participant
pursuant to the Participant’s currently effective Investment Allocation and/or
Reallocation Election. All Hypothetical Investment selections must be
denominated in whole percentages unless otherwise permitted by the Committee. A
Participant may make changes in selected Hypothetical Investments from
time-to-time on such basis and by means of such procedures as may be authorized
by the Committee.

4.3 Adjustment of Participant Accounts. A Participant’s Deferral Contribution
Account shall be adjusted in accordance with the Hypothetical Investment(s)
chosen by the Participant, subject to the conditions and procedures set forth
herein or established by the Committee, from time to time. The overriding intent
of such adjustments is that they shall reflect rates of return on predetermined
actual investments within the meaning of Section 31.3121(v)(2)-1(d)(2)(B) of the
Treasury Regulations. Any earnings generated under a Hypothetical Investment
shall, at the Committee’s sole discretion, either be deemed to be reinvested in
that Hypothetical Investment or reinvested in one or more other Hypothetical
Investments designated by the Committee, provided that such designation by the
Committee

 

20



--------------------------------------------------------------------------------

must be made within a reasonable period of time after the date on which the
earnings under a Hypothetical Investment are declared and provided, further,
that earnings on investments made in accordance with such designations may be
taken into account only on and after the date of such designations. A
Participant’s Hypothetical Investments shall bear the reasonable and customary
investment expenses and charges that are borne by investments of a like
character. All notional acquisitions and dispositions of Hypothetical
Investments which occur within a Participant’s Deferral Contribution Account,
pursuant to the terms of the Plan, shall be deemed to occur at such times as the
Committee shall determine to be administratively feasible in its sole
discretion, and the Participant’s Deferral Contribution Account shall be
adjusted accordingly, provided that such adjustment shall occur no less
frequently than once per year. If a distribution or re-allocation must occur
pursuant to the terms of the Plan and all or some portion of the Account Balance
must be valued in connection with such distribution or re-allocation (to reflect
Investment Adjustments), the Committee may in its sole discretion, unless
otherwise provided for in the Plan, select a date or dates as closely proximate
to such event as feasible for valuation purposes. Notwithstanding anything in
this Plan to the contrary, any Investment Adjustments made to any Participants’
Deferral Contribution Accounts following a Change in Control shall be made in a
manner no less favorable to Participants than the practices and procedures
employed under the Plan, or as otherwise in effect, as of the date of the Change
in Control.

4.4 Taxes.

 

  (a) Annual Withholding from Compensation. For any Plan Year in which Deferral
Contributions are made to the Plan, the Employer shall withhold the
Participant’s share of FICA and other employment taxes from the portion of the
Participant’s compensation that is not deferred.

 

  (b) Payment of Taxes from Deferral Contribution Account. Notwithstanding
Section 4.4(a), the Bank (or the trustee of the Trust, as applicable) shall
cause a Participant’s Deferral Contribution Account to be decreased by the
amount of any taxes imposed under Sections 3101, 3121(a), and Section 3121(v)(2)
of the Code (collectively, “employment taxes”) on compensation deferred under
this Plan, to the extent that such taxes have not been paid or are not available
from the portion of the Participant’s compensation that is not deferred.
Additionally, payment may be made from a Participant’s Deferral Contribution
Account for the income tax withholding imposed under Section 3401 of the Code
and any corresponding provisions of applicable State tax law on the payment of
such employment taxes, as well as to pay the additional employment taxes and
income tax withholdings attributable to the pyramiding wages and taxes. However,
the total payment under this Section 4.4(b) may not exceed the aggregate
employment taxes and income tax withholdings.

 

  (c)

Withholding from Benefit Distributions. The Bank (or the trustee of the Trust,
as applicable) shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer (or the trustee of the Trust, as applicable) in

 

21



--------------------------------------------------------------------------------

 

connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer (or the trustee of the Trust, as
applicable).

 

  (d) Payment upon Income Inclusion under Section 409A. The Bank (or the trustee
of the Trust, as applicable) shall cause a Participant’s Deferral Contribution
Account to be decreased by the amount required to be included in income as a
result of the failure of the Plan to comply with the requirements of
Section 409A and the regulations thereunder.

4.5 Vesting. The Participant shall at all times be one hundred percent
(100%) vested in all Deferral Contributions.

 

22



--------------------------------------------------------------------------------

ARTICLE 5. CANCELLATION OF DEFERRAL ELECTIONS

5.1 General. Except as specifically provided in this Article 5, Deferral
Elections may not be cancelled and are irrevocable.

5.2 Unforeseeable Emergencies and Hardship Distributions. If a Participant
receives a distribution from this Plan due to an Unforeseeable Emergency or a
Hardship Distribution pursuant to Section 1.401(k)-1(d)(3) of the Treasury
Regulations from any plan maintained by the Employer or any Affiliate, the
Participant’s Deferral Election(s) with respect to the current Performance
Period shall be cancelled as soon as administratively feasible following such
events.

5.3 Disability. If a Participant incurs a Disability, the Participant’s Deferral
Election(s) with respect to the current Performance Period shall be cancelled,
provided that the cancellation occurs no later than the later of the end of the
Plan Year or the 15th day of the third month following the date the Participant
incurs the Disability. For purposes of this Section 5.3, “Disability” refers to
any medically determinable physical or mental impairment resulting in the
Participant’s inability to perform the duties of his or her position or any
substantially similar position, where such impairment can be expected to result
in death or can be expected to last for a continuous period of not less than six
months.

 

23



--------------------------------------------------------------------------------

ARTICLE 6. DISTRIBUTIONS

6.1 Interim Distributions. At the time, and as part of a Deferral Election, a
Participant may elect to have a percentage of the Deferral Contributions
deferred under the Deferral Election paid at an Interim Distribution Date
designated by the Participant instead of at the Participant’s Benefit
Distribution Date.

 

 

(a)

Time and Form of Payment. The amount of an Interim Distribution shall be
measured as of the Interim Distribution Date (or, if information from securities
markets is required to measure the Interim Distribution and such markets are
closed on the Interim Distribution Date, as of the earliest date thereafter as
practicable) and shall be paid in a lump sum within thirty (30) days of such
Interim Distribution Date or as soon thereafter as is administratively feasible
but no later than December 31st of the year in which the Interim Distribution
Date occurs.

 

  (b) Earlier Occurrence of Benefit Distribution Date. Notwithstanding a
Participant’s election to designate an Interim Distribution Date, the portion of
a Participant’s Deferral Contribution Account which would otherwise be subject
to such Interim Distribution Date shall be distributable upon the Participant’s
Benefit Distribution Date, if such date occurs prior to the Interim Distribution
Date.

6.2 Distributions due to Unforeseeable Emergencies.

 

  (a) General. A Participant may make a request in writing to the Committee for
a distribution of that portion of the Participant’s Deferral Contribution
Account necessary to satisfy an Unforeseeable Emergency. Whether a Participant
is faced with an Unforeseeable Emergency permitting a distribution under this
Plan is to be determined based on the relevant facts and circumstances. A
distribution on account of an Unforeseeable Emergency, however, may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan. The Committee
shall determine, in its sole discretion, whether an Unforeseeable Emergency has
occurred and the amount that is reasonably necessary to satisfy the
Unforeseeable Emergency. If a request for distribution due to an Unforeseeable
Emergency is approved by the Committee, the distribution shall be made as soon
as administratively feasible following the date of such approval.

 

  (b)

Amount of Distribution. Distributions on account of an Unforeseeable Emergency
may not exceed the amount reasonably necessary to satisfy the emergency need
(which may include amounts necessary to pay any Federal, State, local, or
foreign income taxes or penalties reasonably anticipated to result from the
distribution). Determinations of amounts reasonably necessary to satisfy the
emergency need must take into account the additional compensation available to a

 

24



--------------------------------------------------------------------------------

 

Participant pursuant to the cancellation of any currently effective Deferral
Elections pursuant to Section 5.2 of this Plan. The determination of amounts
reasonably necessary to satisfy the emergency need is not required to take into
account any additional compensation that due to the Unforeseeable Emergency is
available under another nonqualified deferred compensation plan.

 

  (c) Time and Form of Payment. A distribution on account of an Unforeseeable
Emergency shall be made within thirty (30) days after the Committee’s
determination that the Participant has experienced an Unforeseeable Emergency or
as soon thereafter as is administratively feasible, provided that in no event
may the distribution occur more than ninety (90) days after such date or may the
Participant be given an election as to the taxable year in which the
distribution is made.

6.3 Benefit Distribution Date. The distribution of the portion of a
Participant’s Deferral Contribution Account not previously distributed on an
Interim Distribution Date or on account of an Unforeseeable Emergency shall be
made (or commence upon) the Participant’s Benefit Distribution Date, which shall
be the earliest to occur of the date of a Participant’s Termination of
Employment, Retirement, death, or Disability.

6.4 Distributions on Termination of Employment. If the Participant’s Benefit
Distribution Date is the date of his or her Termination of Employment, the
Participant shall receive a Termination Benefit.

 

 

(a)

Time and Form of Payment. The Termination Benefit shall be a lump sum payment
equal to the Participant’s Account Balance, which, subject to Section 6.9(a),
shall be paid within thirty (30) days after the Participant’s Benefit
Distribution Date or as soon thereafter as is administratively feasible but no
later than December 31st of the year in which the Termination of Employment
occurs.

 

  (b) Death Prior to Payment of Termination Benefit. If a Participant dies after
his or her Termination of Employment but before the Termination Benefit is paid,
the Participant’s unpaid Termination Benefit shall be paid to the Participant’s
Beneficiary in a lump sum, subject to the timing rules stated in Section 6.4(a),
above.

6.5 Distributions on Retirement. If the Participant’s Benefit Distribution Date
is the date of his or her Retirement, the Participant shall receive a Retirement
Benefit.

 

  (a)

Time and Form of Payment of Retirement Benefit. At the time of, and as part of a
Participant’s Deferral Election with respect to a Plan Year, the Participant
shall make an election as to the form in which Deferral Contributions made under
such election shall be distributed in the event that the Participant’s Benefit
Distribution Date is the date of his or her Retirement. The Participant may
elect to receive the Retirement Benefit in a lump sum or in substantially equal
annual payments over a period not to exceed fifteen (15) years. The Retirement
Benefit shall be payable

 

25



--------------------------------------------------------------------------------

 

in the form elected by the Participant under the Participant’s applicable
Deferral Election and, subject to Section 6.9(a), shall commence (or be fully
paid, in the event a lump sum form of distribution was elected) within thirty
(30) days after the Participant’s Benefit Distribution Date or as soon
thereafter as is administratively feasible but no later than December 31st of
the year in which the Retirement occurs. In the case of installment payments,
the initial installment shall be based on the value of the Participant’s Account
Balance, measured as of his or her Benefit Distribution Date, and shall be equal
to 1/n, where “n” is equal to the total number of annual benefit payments not
yet distributed. Subsequent installment payments shall be computed in a
consistent fashion, with the measurement date being the anniversary of the
original measurement date, and shall be made in accordance with the same timing
rules.

 

  (b) Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit has been completed, the
Participant’s unpaid Retirement Benefit payments shall be paid to the
Participant’s Beneficiary in the same manner as they would have been paid to the
Participant.

6.6 Distributions on Death; Time and Form of Payment. If the Participant’s
Benefit Distribution Date is the date of his or death, the Participant’s
Beneficiary shall be paid a Death Benefit. The Death Benefit shall be a lump sum
payment equal to the Participant’s Account Balance and shall be paid to the
Participant’s Beneficiary within thirty (30) days after the Participant’s Death
or as soon thereafter as is administratively feasible but no later than
December 31st of the year in which the Participant’s death occurs.

6.7 Distributions on Disability. If a Participant determined by the Committee to
have a Disability within the meaning of the Plan, the Participant’s Benefit
Distribution Date shall be the date of such determination, and the Participant
shall receive a Disability Benefit equal to his or her Account Balance.

 

 

(a)

Time and Form of Payment. The Disability Benefit shall be paid in a lump sum
within thirty (30) days of the Participant’s Benefit Distribution or as soon
thereafter as is administratively feasible but no later than December 31st of
the year in which the Disability occurs.

 

  (b) Eligibility for Retirement. Notwithstanding the foregoing, if the
Participant is eligible to retire on the date on which he or she is determined
to have a Disability, then the Participant shall be paid a Retirement Benefit in
accordance with Section 6.5. For such purpose, the date on which the Participant
is determined by the Committee to have a Disability shall be deemed to be the
date of the Participant’s Retirement.

6.8 Payment by March 15th Deemed Timely. Where a payment under this Article 6 is
required to be made by December 31st of the year in which the event giving rise
to the payment occurs, the payment will be deemed timely if made by March 15th
of the following year,

 

26



--------------------------------------------------------------------------------

provided that the employee is not permitted, directly or indirectly, to
designate the taxable year of the payment.

6.9 Distributions to Specified Employees on Retirement or Termination of
Employment.

 

  (a) Distributions to a Specified Employee on account of a Separation from
Service that is Retirement or Termination of Employment may not be made (or
commence, as applicable) earlier than the date which is six months after the
Specified Employee’s Benefit Distribution Date (or, if earlier, the date of
death of the employee). Example: A Specified Employee retires on January 1,
2009. Distributions on account of the Specified Employee’s Retirement may not be
made prior to July 1, 2009. If the Specified Employee dies on March 1, 2009,
distribution may be made on or after March 1, 2009.

 

  (b) The rule stated in 6.9(a) shall apply only to distributions to a Specified
Employee that would otherwise have been made within the first six months after
such employee’s Retirement or Termination of Employment and shall not operate to
delay payments after such six month period. For example, annual payments
scheduled to be made on the anniversary of the Specified Employee’s Retirement
date pursuant to Section 6.5(a) shall continue to be made on such anniversary,
and only the initial payment shall be delayed by six months pursuant to
Section 6.9(a).

 

27



--------------------------------------------------------------------------------

ARTICLE 7. BENEFICIARY DESIGNATION

7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate a Beneficiary or Beneficiaries to receive, in the event of the
Participant’s death, those benefits payable under the Plan. The Beneficiary or
Beneficiaries designated under this Plan may be the same as or different from
the Beneficiary designation made under any other plan of the Employer.

7.2 Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing a Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change his or her Beneficiary by completing, signing and submitting
to the Committee a revised Beneficiary Designation Form in accordance with the
Committee’s rules and procedures, as in effect from time to time. The submission
of a new Beneficiary Designation Form shall constitute a revocation of all
previously submitted Beneficiary Designation Forms. Facts as shown by the
records of the Committee on the date of death shall be conclusive.

7.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.

7.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above or if all designated Beneficiaries on the
currently effective Beneficiary Designation Form predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be the Participant’s
surviving spouse. If the Participant has no surviving spouse, the benefits
remaining under the Plan shall be payable to the executor or personal
representative of the Participant’s estate.

7.5 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Bank and the Committee from
all further obligations under this Plan with respect to the Participant, and the
Participant’s Participation Agreement shall terminate upon such full payment of
benefits.

 

28



--------------------------------------------------------------------------------

ARTICLE 8. TERMINATION, AMENDMENT OR MODIFICATION

8.1 Termination. Although the Bank anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that it will continue
the Plan or will not terminate the Plan at some time in the future. Accordingly,
the Bank reserves the right to terminate the Plan, in its sole discretion, at
any time, with or without notice, by action of its Board of Directors; provided,
however, that such termination shall not affect the Employer’s payment
obligations with respect to Deferral Contributions then existing, and the
Employer shall not accelerate payment of such Deferral Contributions (or cause
the trustee of the Trust to accelerate payment of such obligations) but,
instead, shall make payment in due course, except under any of the following
conditions:

 

  (a) The Bank terminates and liquidates the Plan within 12 months of a
corporate dissolution taxed under Section 331 of the Code (pertaining to
corporate liquidations) or with the approval of a Bankruptcy Court pursuant to
Section 503(b)(1)(A) of the Bankruptcy Code, provided that the amounts deferred
under the Plan are included in the Participants’ gross incomes in the latest of
the following years (or, if earlier, the taxable year in which the amount is
actually or constructively received):

 

  (1) The calendar year in which the termination and liquidation of the Plan
occurs.

 

  (2) The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.

 

  (3) The first calendar year in which the payment is administratively
practicable.

 

  (b) The Bank terminates and liquidates the Plan pursuant to an irrevocable
action taken by the Bank within the 30 days preceding or the 12 months following
a Change in Control, provided that all nonqualified deferred compensation plans
of the Bank or any Affiliate that are required to be aggregated with this Plan
under Section 1.409A-1(c)(2) of the Treasury Regulations with respect to
Participants in the Plan are also terminated and liquidated with respect to each
Participant that experienced the Change in Control event so that, under the
terms of the termination and liquidation, all such Participants are required to
receive all amounts of deferred compensation under this Plan and all such other
plans within 12 months of the date all actions necessary to terminate and
liquidate this Plan and all such other plans are taken by the Bank and its
Affiliates.

 

  (c) The Bank terminates and liquidates the Plan, provided that:

 

  (1) The termination and liquidation does not occur proximate to a downturn in
the financial health of the Bank or an Affiliate;

 

29



--------------------------------------------------------------------------------

  (2) The Bank and its Affiliates terminate and liquidate all nonqualified
deferred compensation plans that are subject to aggregation with this Plan under
Section 1.409A-1(c) of the Treasury Regulations;

 

  (3) No payments in liquidation of the Plan are made within 12 months of the
date that the Bank takes all necessary action to irrevocably terminate and
liquidate the Plan, other than payments that would be payable under the terms of
the Plan if the action to terminate and liquidate the Plan had not occurred;

 

  (4) All payments are made within 24 months of the date the Bank takes all
necessary action to irrevocably terminate and liquidate the plan; and

 

  (5) Neither the Bank nor any Affiliate adopts a new plan that would be
aggregated with any terminated and liquidated plan under Section 1.409A-1(c) if
the same employee participated in both plans, at any time within three years
following the date the Bank takes all necessary action to irrevocably terminate
and liquidate the Plan.

 

  (d) Such other events and conditions as the Commissioner of the Internal
Revenue Service may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

8.2 Amendment. The Bank may amend the Plan at any time by action of its Board of
Directors in whatever respects it may deem necessary, appropriate or desirable,
with or without notice, subject to the following limitations:

 

  (a) No amendment or modification shall be effective to decrease or restrict
the value of a Participant’s Account Balance in existence at the time the
amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification, or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, calculated as if the
Participant had Retired as of the effective date of the amendment or
modification.

 

  (b) Except as specifically provided in Section 8.1, no amendment or
modification shall be made after a Change in Control which adversely affects the
vesting, calculation or payment of benefits hereunder or diminishes any other
rights or protections any Participant or Beneficiary would have had, but for
such amendment or modification, unless each affected Participant or Beneficiary
consents in writing to such amendment.

 

  (c) No amendment shall have the effect of accelerating the distribution of
Deferral Contributions accrued prior to such amendment, including through the
addition or deletion of a payment option.

 

30



--------------------------------------------------------------------------------

  (d) Any amendment of the Plan which has the effect of further delaying or
changing the form of payments to any Participant on Termination of Employment
shall be subject to the subsequent deferral rules of Section 1.409A-2(b) of the
Treasury Regulations. Such amendment shall not take effect until at least 12
months after the date of the amendment, and payments with respect to such
amendment shall be deferred for a period of not less than five years from the
date such payment would otherwise have been made or have commenced.

 

  (e) In no event shall an amendment to the Plan materially enhance benefits or
rights existing as of October 3, 2004 under the 2004 Plan, or add a new material
benefit or right affecting amounts earned and vested before January 1, 2005,
except as may be permitted under Section 1.409A-6(a)(4) of the Treasury
Regulations or its successor.

The Compensation Committee of the Board of Directors of Hawaiian Electric
Industries, Inc., may make recommendations to the Bank on amendments to the Plan
from time-to-time, and the Bank shall give due consideration to such
recommendations.

8.3 Effect of Payment. The full payment of the applicable benefit under the
provisions of the Plan shall completely discharge all obligations under this
Plan to a Participant and the Participant’s designated Beneficiaries, and the
Participation Agreement of such a Participant shall terminate.

 

31



--------------------------------------------------------------------------------

ARTICLE 9. ADMINISTRATION

9.1 Committee. This Plan shall be administered by the Committee. Members of the
Committee may be Participants under this Plan. The Committee shall have all
rights, powers, discretions, and authority necessary or desirable to
administering the Plan, including, without limitation, the discretion and
authority to make, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan, to rule on claims and decide all questions
regarding eligibility and benefits, and to decide or resolve any and all
questions or ambiguities that may arise in connection with the interpretation of
the Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Bank.

9.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

9.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

9.4 Indemnity of Committee. The Bank shall indemnify and hold harmless the
members of the Committee, and any employee to whom duties of the Committee may
be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in case of willful misconduct by the Committee or any of its members or
any such employee.

9.5 Employer Information. To enable the Committee to perform its functions, the
Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.

 

32



--------------------------------------------------------------------------------

ARTICLE 10. CLAIMS PROCEDURES

10.1 Presentation of Claim. Any Participant and any Beneficiary, Personal
Representative or Executor of a deceased Participant (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

10.2 Decision on Claim. Within ninety (90) days after receipt of a claim, the
Committee shall send to the Claimant written notice of the granting or denying,
in whole or in part, of such claim, unless special circumstances require an
extension of time for processing the claim. In no event may an extension exceed
ninety (90) days from the end of the initial period. If such extension is
necessary, the Claimant shall be given written notice to this effect prior to
the expiration of the initial ninety (90) day period which shall specify the
special circumstances requiring extension. If notice of the denial of a claim is
not furnished in accordance with this Section, then the claim shall be deemed
denied, and the Claimant shall be permitted to exercise the Claimant’s right to
seek review pursuant to Sections 10.4 and 10.5.

10.3 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial is based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 10.4
below.

10.4 Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s

 

33



--------------------------------------------------------------------------------

duly authorized representative) may file with the Committee a written request
for a review of the denial of the claim. Thereafter, but not later than thirty
(30) days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

10.5 Decision on Review. The Committee shall render its decision on review not
later than sixty (60) days after the filing of a written request for review of
the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
one hundred twenty (120) days after such date. If such extension is necessary,
the claimant shall be given written notice of the extension prior to the
expiration of the initial sixty (60) day period. If notice of the decision on
the review is not furnished in accordance with this Section, then the claim
shall be deemed denied. Such decision must be written in a manner calculated to
be understood by the Claimant, and it must contain:

 

  (a) the specific reasons for the decision;

 

  (b) specific reference(s) to pertinent Plan provisions upon which the decision
was based; and

 

  (c) such other matters as the Committee deems relevant.

10.6 Preservation of Other Remedies. After exhaustion of the claims procedures
provided under this Plan, nothing shall prevent any person from pursuing any
other legal or equitable remedy otherwise available, provided that no action
shall be commenced or maintained more than ninety (90) days after the final
decision of the Plan Administrator on review.

10.7 Administrative Exhaustion. Each and every claim arising under this Plan
shall be subject to the claims review procedures set forth in this Article 10.
No person claiming the benefit of this Plan may seek judicial or other
resolution of any claim, issue or controversy without first exhausting
administrative remedies.

 

34



--------------------------------------------------------------------------------

ARTICLE 11. TRUST

11.1 Establishment of the Trust. The Bank may establish one or more Trusts to
which it may transfer such assets as it determines in its sole discretion to
assist in meeting its obligations under the Plan.

11.2 Relationship of the Plan and the Trust. The provisions of the Plan and
Enrollment Forms shall govern the rights of a Participant to make deferrals to
and receive distributions from the Plan. The provisions of the Trust shall
govern the rights of the Bank, Participants and the creditors of the Bank to the
assets transferred to the Trust.

11.3 Distributions from the Trust. The Bank’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Bank’s obligations under this Agreement.

11.4 No Offshore Trust. Any Trust established pursuant for purposes of this Plan
must be located within the United States.

 

35



--------------------------------------------------------------------------------

ARTICLE 12. MISCELLANEOUS

12.1 Status of the Plan. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Section 409A and other applicable
Sections of the Code and that “is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA. The Plan shall be administered and
interpreted in a manner consistent with that intent. All Participant accounts
and all credits and other adjustments to such Participant accounts shall be
bookkeeping entries only and shall be utilized solely as a device for the
measurement and determination of amounts to be paid under the Plan. No
Participant accounts, credits or other adjustments under the Plan shall be
interpreted as an indication that any benefits under the Plan are in any way
funded.

12.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Bank. For purposes of the payment of
benefits under this Plan, any and all of the Bank’s assets, shall be, and
remain, the general, unpledged, unrestricted assets of the Bank. The Bank’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay benefits in the future.

12.3 Employer’s Liability. The Bank’s liability for the payment of benefits
shall be defined only by the Plan and the Participation Agreement, as entered
into between the Bank and a Participant. The Bank shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and
Participation Agreement.

12.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in actual receipt,
the amount, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, non-assignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

12.5 Not a Contract of Employment. Under the terms and conditions of this Plan
and the Participation Agreement, this Plan shall not be deemed to constitute a
contract of employment between the Bank and the Participant. Nothing in this
Plan or any Participation Agreement shall be deemed to give a Participant the
right to be retained in the service of the Bank as an Employee or to interfere
with the right of the Bank to discipline or discharge the Participant at any
time.

12.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and shall take such other actions as may be requested in order to
facilitate the administration of the Plan

 

36



--------------------------------------------------------------------------------

and the payments of benefits hereunder, including, but not limited to, taking
such physical examinations as the Committee may deem necessary.

12.7 Terms. Except when otherwise indicated by the context, any masculine or
feminine terminology used herein shall also include the neuter and other gender,
and the use of any term in the singular or plural shall also include the
opposite number

12.8 Captions. The captions of the articles, sections or paragraphs of this Plan
are for convenience only and shall not control or affect the meaning of
construction of any of its provisions.

12.9 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Hawaii without regard to its
conflicts of laws principles.

12.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

(via hand-delivery)    (via registered or certified mail)    General Counsel   
American Savings Bank    American Savings Bank    P.O. Box 2300    915 Fort
Street Mall, 11th Floor    Honolulu, HI 96804    Honolulu, HI 96813    Attn:
General Counsel   

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

12.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Bank and its successors and the Participant and the Participant’s
designated Beneficiaries.

12.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

12.13 Incompetent. If the Committee determines in its sole discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s

 

37



--------------------------------------------------------------------------------

Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

12.14 Insurance. The Bank, on its own behalf or on behalf of the trustee of the
Trust, and in its sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Bank or the trustee of the Trust, as the case may be, shall be the
sole owner and beneficiary of any such insurance. The Participant shall have no
interest whatsoever in any such policy or policies, and at the request of the
Bank shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company to whom the
Bank has applied for insurance.

* * *

IN WITNESS WHEREOF, the Bank has signed this restated Plan document on
October 24, 2008.

 

AMERICAN SAVINGS BANK, F.S.B. By  

/s/ Beth Whitehead

Its   Chief Administrative Officer

 

38